DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahn (US 5,275,731).
Regarding Claim 1, Jahn teaches a transport vessel (referred to as a pipette tip 14) (see Figure 9 and Col. 8, line 53 – 68) comprising: an internal cavity (referred to as collection chamber 25a) having an opening (formed at attachment with seal 24, with a central separation body 27 adapted to interfit with the open end of collection tube 2), wherein said opening is configured to receive at least a portion of a small volume fluid sample from a holding vessel (referred to as standard collection tube 2) (see Figure 9 and Col. 8, lines 53-68).
Regarding Claim 2, Jahn teaches a holding vessel (referred to as a standard collection tube 2) comprising: an internal cavity (referred to as chamber 2a) having an opening, wherein said opening (referred to as an open end) is configured to provide at 
Regarding Claim 4, Jahn teaches a system (as illustrated in Figure 9) comprising a transport vessel (referred to as a pipette tip 14) (see Figure 9 and Col. 8, line 53 – 68) comprising: an internal cavity (referred to as collection chamber 25a) having an opening (formed at attachment with seal 24, with a central separation body 27 adapted to interfit with the open end of collection tube 2), wherein said opening is configured to receive at least a portion of a small volume fluid sample from a holding vessel (referred to as standard collection tube 2) (see Figure 9 and Col. 8, lines 53-68), and a holding vessel (referred to as a standard collection tube 2) comprising: an internal cavity (referred to as chamber 2a) having an opening, wherein said opening (referred to as an open end) is configured to provide at least a portion of a small volume sample to a transfer vessel (referred to as pipette tip 14) (see Col. 6, lines 26-46, Col. 8, lines 53-68 and Figures 3 and 9). 
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US 5,976,824).
Regarding Claim 1, Gordon teaches a transport vessel (referred to as disposal vessel 40) comprising: an internal cavity (shown in Figure 3, as the region where liquid specimen 39 is formed) having an opening (in stopper 38), wherein said opening is configured to receive at least a portion of a small volume fluid sample from a holding vessel (referred to as collection receptacle 10) (see Figure 3 and Col. 6, lines 8-65). 
Regarding Claim 2, Gordon teaches a holding vessel (referred to as collection receptacle 10) comprising: an internal cavity (shown in Figures 2 and 4) having an 
Regarding Claim 4, Gordon teaches a system (illustrated in Figure 3) comprising a transport vessel (referred to as disposal vessel 40) comprising: an internal cavity (shown in Figure 3, as the region where liquid specimen 39 is formed) having an opening (in stopper 38), wherein said opening is configured to receive at least a portion of a small volume fluid sample from a holding vessel (referred to as collection receptacle 10) (see Figure 3 and Col. 6, lines 8-65), and a holding vessel (referred to as collection receptacle 10) comprising: an internal cavity (shown in Figures 2 and 4) having an opening, wherein said opening (formed in mouth 12) is configured to provide at least a portion of a small volume sample to a transfer vessel (referred to as collection receptacle 40) (see Figure 3 and Col. 6, lines 8-65).
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Amin et al (US Patent 6,830,935).
Regarding Claim 1, El-Amin teaches a transport vessel (referred to as specimen collection container 20) comprising: an internal cavity (referred to as collection chamber 23) having an opening (of top portion 53), wherein said opening is configured to receive at least a portion of a small volume fluid sample from a holding vessel (referred to as a pump 40) (see Figure 1 and Col. 8, lines 25-51). 
Regarding Claim 2, El-Amin teaches a holding vessel (referred to as a pump 40) comprising: an internal cavity having an opening, wherein said opening (referred to as 
Regarding Claim 4, El-Amin teaches a system (referred to as particulate matter separation device 10, illustrated in Figure 1) comprising a transport vessel (referred to as specimen collection container 20) comprising: an internal cavity (referred to as collection chamber 23) having an opening (of top portion 53), wherein said opening is configured to receive at least a portion of a small volume fluid sample from a holding vessel (referred to as a pump 40) (see Figure 1 and Col. 8, lines 25-51), and a holding vessel (referred to as a pump 40) comprising: an internal cavity having an opening, wherein said opening (referred to as an open end) is configured to provide at least a portion of a small volume sample to a transfer vessel (referred to as container 20) (See Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jahn as applied to claim 1 above, and further in view of Motadel et al (US PGPub 2016/0271605).
Regarding Claims 3 and 5, Jahn does not teach that the internal cavity of the holding vessel comprises two compartments, wherein each compartment has an opening and each compartment is configured to hold a small volume fluid sample.
However, in the analogous art of multi-tube devices, Motadel et al teaches a holding vessel (referred to as multiple tube fluid processing device 100), which includes two separate compartments (referred to as first tube 110 and second tube 150), wherein each compartment has an opening (first tube opening 130 for first tube 110 and second tube opening 180) (see [0016] and Figure 1).It would have been obvious to one of ordinary skill in the art to modify the holding vessel of Jahn by replacing it with the holding vessel of Motadel (which comprises 2 separate compartments, each with their own openings) for the benefit of enabling 2 different samples to be stored in the holding vessel. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jahn as applied to claim 1 above, and further in view of Burkhardt et al (US 8,040,505). 
Regarding Claims 3 and 5, Jahn does not teach that the internal cavity of the holding vessel comprises two compartments, wherein each compartment has an opening and each compartment is configured to hold a small volume fluid sample.
. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al as applied to claim 1 above, and further in view of Motadel et al (US PGPub 2016/0271605).
Regarding Claims 3 and 5, Gordon et al does not teach that the internal cavity of the holding vessel comprises two compartments, wherein each compartment has an opening and each compartment is configured to hold a small volume fluid sample.
However, in the analogous art of multi-tube devices, Motadel et al teaches a holding vessel (referred to as multiple tube fluid processing device 100), which includes two separate compartments (referred to as first tube 110 and second tube 150), wherein each compartment has an opening (first tube opening 130 for first tube 110 and second tube opening 180) (see [0016] and Figure 1).It would have been obvious to one of ordinary skill in the art to modify the holding vessel of Gordon et al by replacing it with the holding vessel of Motadel (which comprises 2 separate compartments, each with their own openings) for the benefit of enabling 2 different samples to be stored in the holding vessel. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al as applied to claim 1 above, and further in view of Burkhardt et al (US 8,040,505). 
Regarding Claims 3 and 5, Gordon et al does not teach that the internal cavity of the holding vessel comprises two compartments, wherein each compartment has an opening and each compartment is configured to hold a small volume fluid sample.
In the analogous art of liquid separating devices, Burkhardt et al teaches a multi-compartment device comprising a container body 41 (which is being interpreted as the holding vessel)  which comprises compartments 52 and 56, and wherein each compartment has openings 88 and 89 (see Figure 11 and Col. 11, line 8 – Col. 12, line 4). It would have been obvious to one of ordinary skill in the art to modify the holding vessel of Gordon et al by replacing it with the holding vessel of Burkhardt et al (which comprises 2 separate compartments, each with their own openings) for the benefit of enabling 2 different samples to be stored in the holding vessel. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over El-Amin et al as applied to claim 1 above, and further in view of Motadel et al (US PGPub 2016/0271605).
Regarding Claims 3 and 5, El-Amin et al does not teach that the internal cavity of the holding vessel comprises two compartments, wherein each compartment has an opening and each compartment is configured to hold a small volume fluid sample.
However, in the analogous art of multi-tube devices, Motadel et al teaches a holding vessel (referred to as multiple tube fluid processing device 100), which includes two separate compartments (referred to as first tube 110 and second tube 150), wherein . 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over El-Amin et al as applied to claim 1 above, and further in view of Burkhardt et al (US 8,040,505). 
Regarding Claims 3 and 5, El-Amin et al does not teach that the internal cavity of the holding vessel comprises two compartments, wherein each compartment has an opening and each compartment is configured to hold a small volume fluid sample.
In the analogous art of liquid separating devices, Burkhardt et al teaches a multi-compartment device comprising a container body 41 (which is being interpreted as the holding vessel)  which comprises compartments 52 and 56, and wherein each compartment has openings 88 and 89 (see Figure 11 and Col. 11, line 8 – Col. 12, line 4). It would have been obvious to one of ordinary skill in the art to modify the holding vessel of El-Amin et al by replacing it with the holding vessel of Burkhardt et al (which comprises 2 separate compartments, each with their own openings) for the benefit of enabling 2 different samples to be stored in the holding vessel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797